DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3, 5, 8-13 and 22. 

Applicants' arguments, filed 03/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 8 and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claims 8 and 9 fail to further limit the subject matter of the claim upon which it depends since they depend from cancelled claim 7.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 3, 5 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2006/0241205, Oct. 26, 2006) in view of Wang et al. (US 6,262,142, Jul. 17, 2001), Shahid et al. (Flake Glass Dental Composites, 2011), and Rusin et al. (US 2009/0304809, Dec. 10, 2009).
Jia discloses a dental composite comprising a reinforcing material in the form of glass flakes and a polymeric matrix material (¶ [0004]). The resulting filler material can be used in dental composites and dental restorations including but not limited fillings, inlays, onlays, and veneers (¶ [0005]). The polymeric matrix material may be a resin composition comprising UDMA (i.e. urethane dimethacrylate resin), camphorquione (i.e. photosensitizer), and EDMAB (i.e. tertiary amine) (Table 2). The polymeric matrix may further comprise monomers used to adjust the viscosity of the polymerizable composition, which affects wettability of the composition.  Suitable diluent monomers include 2-hydroxyethyl methacrylate (i.e. hydrophilic monomer) (¶ [0012]). The glass flakes can be any standard size and preferably are between about 5 to about 1000 microns in length/width. The average thickness of the glass flakes can be any standard thickness. It is preferable that the thickness of the flakes is from about 1 to about 10 microns (¶ [0008]). The glass flakes are surface silane treated (¶ [0028]). The glass flakes are present in an amount from about 5 to about 95% of the composition and the polymeric matrix is present in an amount from about 5 to about 95% of the composition 
Jia differs from the instant claims insofar as not disclosing wherein the glass flakes and resin have a refractive index difference of less than 0.04.
However, Wang et al. disclose a dental material useful in making artificial tooth enamel, inlays, onlays and veneers. The dental material preferably has an opacity less than 50 percent (col. 1, lines 16-19). Preferably the refractive index of the resin matrix material used to make artificial tooth enamel is within 5 percent of the refractive index of the filler material (col. 1, lines 22-25). The translucency of composite material is dependent on the difference in refractive indices between the glass filler and the resin matrix in which the glass powders are located. The substantially perfect match (effective equality) in the refractive indices between inorganic glass filler and organic resin matrix results in improved translucency of the dental enamel material (col. 2, lines 56-64). Example 1 discloses a polymerizable monomeric resin matrix forming material having a refractive index of 1.52. 
Jia discloses wherein the composition is used in inlays, onlays, and veneers. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the polymeric matrix material to have a refractive index of 1.52 since resin matrix materials with such refractive index are effective for inlays, onlays, and veneers as taught by Wang et al. 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated into the composition glass flakes with a refractive index within 5 percent of the refractive index of the polymeric matrix material since this will result in improved 
The combined teachings Jia and Wang et al. do not disclose wherein upon application of the composition to a tooth surface the glass flakes align substantially parallel to the surface.
However, Shahid et al. disclose wherein aligned flake glass composites based on thin plates of glass have potential for use as dental composites. The purpose of the study was to analyze the alignment of the flakes and the water uptake. SEM micrographs showed that of the three flake glasses used, 1.0 and 0.1 micron flakes aligned almost parallel to the composite surface. The alignment of the flakes was found to be related to their aspect rations (ratio of flake length to flake thickness). Thin flakes with higher aspect ratios had a higher tendency to align than thick flakes with lower aspect ratio. It was expected that diffusion of water would be impeded by the aligned glass flake particles. However, there was an increase in the uptake of water. It was concluded that flake thickness and aspect ratio are critically important for obtaining a self-aligning flake composite. The high degree of alignment of flakes to the surface should give rise to excellent wear properties and anisotropic shrinkage (abstract). 
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Jia such that the glass flakes align almost parallel to a tooth surface since a high degree of alignment of flakes to the surface give 
The combined teachings of Jia, Wang et al., and Shahid et al. do not disclose wherein the composition is a coating for treating or preventing caries or dentine hypersensitivity.
	However, Rusin et al. disclose a dental filler comprising a glass (claim 12). The dental filler may be incorporated into a coating (claim 50). Placing the dental composition in an oral environment can effect remineralization, reduction of sensitivity, and/or protection of the tooth structure (¶ [0097]). Demineralization of dental structures is well known to lead to caries, decayed dentin, cementum, and/or enamel (¶ [0001]). 
Jia discloses wherein the composition may be used in fillings. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the composition of Jia into the coating composition of Rusin et al. that treats caries-causing demineralization since the coating composition of Rusin et al. comprises dental fillers and the composition of Jia is a known and effective dental filler. 
In regards to instant claim 1 reciting a dental barrier coating composition, as discussed above, it would have been obvious to have incorporated the composition of Jia into the coating composition of Rusin et al. A coating is necessarily a barrier coating since it covers a surface and thus block direct contact of some things with the surface. Furthermore, Rusin et al. disclose wherein the composition provides protection of the tooth structure. 
In regards to instant claim 1 reciting preventing acid dissolution of the tooth, the claim recites wherein glass flakes aligning substantially parallel to the surface prevents 
In regards to instant claim 1 reciting wherein the weight fraction of resin in the composition is from 50% to 90%, Jia discloses wherein the polymeric matrix comprises resins and wherein the polymeric matrix is present in an amount from about 5 to about 95% of the composition. Therefore, the claimed amount of resin is obvious from this range. 
In regards to instant claims 1 and 3 reciting wherein the glass flakes have an aspect ratio in the range of between 20:1 and 90:1 and between 20:1 and 40:1, respectively, Shahid et al. disclose wherein the flake aspect ratio is critically important for obtaining a self-aligning flake composite. As such, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine the aspect ratios effective for obtaining a self-aligning flake composite. Furthermore, Jia discloses wherein the glass flakes have a length/width between about 5 to about 1000 microns and a thickness from about 1 to about 10 microns. Therefore, the glass flakes may be a length/width of, for example, 30 microns and a thickness of, for example, 1 microns and thus an aspect ratio of 30:1. 
In regards to instant claim 11 reciting wherein the photoinitiator system can be cured by the application of light within one minute, the instant specification discloses on page 5, lines 30-32 wherein the photoinitiator system comprises a tertiary amine (for example ethyl-4-dimethylamino benzoate) and a photosensitizer (for example camphorquinone). Since the polymeric matrix material of Jia comprises substantially the . 

Response to Arguments
	Applicant argues that in Shahid, water diffusion through the resin was increased by incorporating aligned flake glass. One skilled in the art would appreciate that diffusion of water through the resin would allow acid and bacteria to reach the tooth surface, thus facilitating acid dissolution of the tooth, leading to caries and dentine hypersensitivity. Thus, Shahid teaches away from using aligned glass flakes in order to treat or prevent dentine hypersensitivity. 
	The Examiner does not find Applicant’s argument to be persuasive. Water contacts teeth through saliva. As discussed above, Rusin et al. disclose a dental filler that treats sensitivity. Rusin et al. do not disclose wherein the dental filler blocks saliva or water from contacting teeth. Therefore, it is obvious to one of ordinary skill in the art that hypersensitivity may be treated even if water is reached to the tooth surface. Thus, Applicant’s argument is unpersuasive. 
	
	Applicant argues that it would not be possible to achieve substantially parallel alignment of glass flakes in the composites exemplified in Jia due to their high viscosity. The high percent of glass (61.8% glass filler and 18.2% glass flakes) in Example K of Jia would result in a composite that is too viscous for alignment to occur. 


	Applicant argues that Examples A-D and F of Jia use glass flakes that have not been silane treated.
	The Examiner does not find Applicant’s argument to be persuasive. As discussed above, a prior art reference is evaluated for all that it reasonably suggests and is not limited to working examples. Jia discloses wherein the glass flakes may be surface silane treated in paragraph [0028]. As such, Applicant’s argument is unpersuasive.


	The Examiner does not find Applicant’s argument to be persuasive. Jia discloses in claim 1 wherein glass fillers are not required and in claim 10 wherein the amount of glass flakes may be as low as about 5%. Therefore, Applicant’s argument is unpersuasive.

	Applicant argues that Rusin is not relevant to Applicant’s claimed subject matter. Rusin relates to an entirely different mechanism of action compared to that of Applicant’s claimed subject matter. The coating recited in Applicant’s claim 1 acts as a physical barrier to acids that cause demineralization of enamel.
The Examiner disagrees and does not find Applicant’s argument to be persuasive. Applicant’s claimed invention relates to treating hypersensitivity and Rusin discloses a dental filler that treats sensitivity. Therefore, Rusin is relevant to Applicant’s claimed subject matter. Moreover, as this is a 103 obviousness rejection, no one piece of prior art is required to teach each and every claim limitation. Instant claim 1 recites wherein substantially parallel glass flakes prevent acid dissolution of the tooth and, as discussed above, substantially parallel glass flakes would have been obvious from the teachings of Shahid.  As such, Applicant’s argument is unpersuasive.

s 12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2006/0241205, Oct. 26, 2006) in view of Wang et al. (US 6,262,142, Jul. 17, 2001), Shahid et al. (Flake Glass Dental Composites, 2011), Rusin et al. (US 2009/0304809, Dec. 10, 2009), and further in view of Masuhara et al. (US 4,362,842, Dec. 7, 1982).
	The teachings of Jia, Wang et al., Shahid et al., and Rusin et al. are discussed above. Jia, Wang et al., Shahid et al., and Rusin et al. do not disclose wherein the composition comprises 4-methacryloxyethyl trimellitic acid. 
	However, Masuhara et al. disclose wherein 4-metacryloxyethyl trimellitic acid is a suitable polymerizing vinyl monomer for dental compositions (col. 4, lines 50-59). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Jia discloses wherein the polymeric matrix may further comprise monomers used to adjust the viscosity of the polymerizable composition. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 4-metacryloxyethyl trimellitic acid into the polymeric matrix material of Jia since 4-metacryloxyethyl trimellitic acid is a known and effective monomer for forming polymerizable compositions as taught by Masuhara et al.

Response to Arguments
Applicant argues that Masuhara does not cure the deficiencies of Jia I, Wang, and Shahid.


3.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jia (US 2006/0241205, Oct. 26, 2006) in view of Wang et al. (US 6,262,142, Jul. 17, 2001), Shahid et al. (Flake Glass Dental Composites, 2011), Rusin et al. (US 2009/0304809, Dec. 10, 2009), and further in view of Jia (US 2008/0020353, Jan. 24, 2008).
	The teachings of Jia (‘205), Wang et al., Shahid et al., and Rusin et al. are discussed above. Jia (‘205), Wang et al., Shahid et al., and Rusin et al. do not disclose wherein the composition comprises a fluoride releasing agent. 
However, Jia (‘353) disclose a dental filling material comprising fillers (abstract). Suitable fillers include ytterbium fluoride and bismuth fluoride (¶ [0032]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Jia (‘205) disclose wherein at least one additional filler may be included in the composition. Accordingly, it would have been obvious to have incorporated ytterbium fluoride or bismuth fluoride into the polymeric matrix material of Jia (‘205) since they are known and effective fillers as taught by Jia (‘353).

Response to Arguments
Applicant argues that Jia II does not cure the deficiencies of Jia I, Wang, and Shahid.

Response to Declaration
	Declarant argues that the lower viscosity of the resin recited in claim 1 allows the glass flakes to align substantially parallel to the surface upon application of the composition to a tooth surface.
	The Examiner does not find Declarant’s argument to be persuasive. Declarant has not shown wherein the resin composition of Table 2 of Jia would not allow the glass flakes to align substantially parallel. Therefore, it is unclear if Declarant’s argument is factual or is merely an opinion. Also, although Declarant argues that the resin composition of Table 2 is a high viscosity resin, Jia discloses wherein the amount of polymeric matrix may be as low as about 5%. Declarant has not shown wherein the resin composition of Table 2 at an amount as low as about 5% would not produce a composition viscosity that allows glass flakes to align substantially parallel. Furthermore, as discussed above, a prior art reference is evaluated for all that it reasonable suggest and is not limited to working examples. Therefore, the resin composition of Jia is not limited to Table 2 of Jia.  As such, Declarant’s argument is unpersuasive. 

	Applicant argues that the composites exemplified in Jia would be viscous putties or pastes and have such high viscosity that it would be extremely difficult to use them as a coating.


Conclusion
Claims 1, 3, 5, 8-13 and 22 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612